Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 16, 2015

The Court of Appeals hereby passes the following order:

A15I0238. THE MAYOR AND CITY COUNCIL OF RICHMOND HILL,
     GEORGIA et al v. LAURA LANE MAIA et al.

      Laura Lane Maia filed a wrongful death action against the Mayor and City
Council of the City of Richmond Hill, Georgia and Sergeant Douglas M. Sahlberg of
the Richmond Hill Police Department (the “City Defendants”), in which she alleged
that Sergeant Sahlberg’s conduct caused her daughter to commit suicide. The City
Defendants filed a motion for summary judgment, arguing that certain of the claims
were barred by the doctrine of official immunity. The trial court denied the motion,
and the City Defendants now seek interlocutory review of this ruling.
       In Board of Regents v. Canas, 295 Ga. App. 505, 507 (1) (672 SE2d 471)
(2009), we held that, under the collateral order doctrine, a defendant may directly
appeal an order denying a motion to dismiss based on a determination that the
defendant is not immune from suit on the basis of sovereign immunity. Our decision
hinged on the principle that “sovereign immunity is an immunity from suit, rather
than a mere defense to liability, and is effectively lost if a case is erroneously
permitted to go to trial.” (Citation omitted.) Id. Official immunity protects public
officers and employees from claims brought against them in their personal capacities
when they are sued for discretionary acts taken within the scope of their employment
and without actual intent to injure. Wendelken v. JENK LLC, 291 Ga. App. 30, 31 (1)
(661 SE2d 152) (2008).        Like sovereign immunity, official immunity is “an
entitlement not to stand trial rather than a mere defense to liability.” (Punctuation and
footnote omitted.) Cameron v. Lang, 274 Ga. 122, 124 (1) (549 SE2d 341) (2001).
The rationale of Canas, therefore, applies with equal force in the official immunity
context. Simply put, an order conclusively determining that a defendant is not
entitled to official immunity falls within the scope of the collateral order doctrine and
may be appealed directly. See Liberty County School District v. Halliburton, 328 Ga.
App. 422 (762 SE2d 138) (2014).
     “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004). Accordingly, the City Defendants’ application for interlocutory appeal is
hereby GRANTED.
      As a matter of course, we inform applicants that they have ten days from the
date of this order to file a notice of appeal in the trial court. The City Defendants,
however, stated in their application that they have already filed a notice of appeal
from the order at issue; thus they need not file a second notice. The clerk of the trial
court is directed to include a copy of this order in the record transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                                              07/16/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.